353 F.2d 1011
LOCAL NO. 492, WOOD, WIRE AND METAL LATHERS UNION, Appellant,v.LOCAL NO. 53, WOOD, WIRE AND METAL LATHERS UNION, Wood, Wire and Metal Lathers International Union, Sal Maso, President of Wood, Wire and Metal Lathers International Union, and Harry Short, Assistant Business Agent for Local No. 53.
No. 15366.
United States Court of Appeals Third Circuit.
Argued December 7, 1965.
Decided December 17, 1965.
Rehearing Denied January 26, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Ralph C. Body, Judge.
Benjamin Pomerantz, Philadelphia, Pa., for appellant.
Richard H. Markowitz, Philadelphia, Pa. (Louis H. Wilderman, Wilderman, Markowitz & Kirschner, Philadelphia, Pa., on the brief), for appellee Local 53, etc.
Before KALODNER, Chief Judge, and MARIS and FORMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error in the District Court's denial of the preliminary injunction sought by the plaintiff, Local No. 492, Wood, Wire and Metal Lathers Union.


2
Accordingly the action of the District Court will be affirmed.